Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Murray et al.			:
Application No. 15/421,006			:		Decision on Petition under
Filing Date: January 31, 2017			:		37 C.F.R. § 1.78(e)		
Attorney Docket No. 124870-1068 		:


This is a decision on the petition filed July 28, 2020, and supplemented on November 4, 2020, which is being treated as a petition under 37 C.F.R. § 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to Application No. 13/965,146.

The petition is granted.

A benefit claim to Application No. 13/965,146 was not filed prior to the expiration of the time period specified in 37 C.F.R. § 1.78(d)(3).  The petition seeks acceptance of the late benefit claim.

A petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 120 and 37 C.F.R. § 1.78(d)(2), which must be filed in an application data sheet, unless previously submitted;
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.1  

The requirements set forth above have been satisfied, and the late benefit claim under 35 U.S.C. § 120 is accepted as being unintentionally delayed.

A request for a certificate of correction to amend the front page of a patent to include the benefit claim was filed on November 4, 2020.  However, the application has not issued as a patent.  Therefore, the request cannot be granted.

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed application because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is 

thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the late benefit claim accompanies this decision on petition.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt


    
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).